                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                           Case No. 3:19-cr-00528-IM

        v.                                          ORDER

JAMES W. MILLEGAN,

                 Defendant.




IMMERGUT, District Judge.

       Defendant James Millegan is charged with 12 counts of investment account churning in

violation of 15 U.S.C. § 78j(b) and one count of tax evasion in violation of 26 U.S.C. § 7201.

ECF 2 at 4–9. Millegan’s trial is set for October 12, 2021. ECF 30. Now before the Court is the

Government’s motion to compel reciprocal discovery, ECF 29, and Millegan’s motions for

production of grand jury transcripts, ECF 31, and to sever Count 13 (tax evasion) for a separate

trial, ECF 32.

       On June 2, 2021, this Court held a hearing on the motions. At the hearing, this Court

granted the Government’s motion to compel reciprocal discovery subject to the conditions

discussed below. The Court took Millegan’s motions for production of grand jury transcripts and



PAGE 1 – OPINION AND ORDER
to sever Count 13 under advisement. After considering the pleadings, the record, and the

arguments of counsel, this Court DENIES Millegan’s motion for production of grand jury

transcripts, ECF 31, and GRANTS Millegan’s motion to sever Count 13 for a separate trial, ECF

32.

                                           DISCUSSION

A. Motion to Compel Reciprocal Discovery

        The Government requested that this Court order Millegan to produce reciprocal discovery

pursuant to Fed. R. Crim. P. 16(b) no later than 60 days before trial begins. ECF 29 at 1.

Millegan did not dispute that Rule 16(b) imposes discovery obligations on the defense but

disagreed with some of the Government’s interpretations of those obligations. ECF 33.

        Fed. R. Crim. P. 16(b)(1) states that if a defendant requests that the government produce

discovery and the government complies, the defendant must then permit the government, upon

request, to inspect and copy items that (1) are within the defendant’s possession, custody, or

control and (2) the defendant intends to use in its case-in-chief at trial.

        At the hearing, this Court ordered the parties to confer 60 days before trial about the

scope of the exhibits they intend to use. Both parties agreed that at the initial conferral,

production may take the form of providing bates ranges instead of individual documents, with

more specific production to follow as the parties finalize their trial strategies. After the conferral,

the parties will have an ongoing obligation to produce documents they intend to use as their trial

plans develop. This Court is mindful that the defense’s strategy may evolve over time as it learns

more about the Government’s case and investigates the allegations. However, to the extent that

the defense team has documents it knows it intends to use at trial, those documents must be

produced to the Government. Given the voluminous nature of the discovery provided to the



PAGE 2 – OPINION AND ORDER
defense by the Government, this Court interprets the term “within the defendant’s possession,

custody, or control” to mean within their “knowing” possession.

        Both parties agreed that the defense team is not required to produce documents it intends

to use exclusively for impeachment purposes during the Government’s case-in-chief under Rule

16(b). However, where the defense questions Government witnesses beyond the scope of the

direct examination such that it is functionally presenting portions of its own case-in-chief,

documents introduced through that questioning are subject to Rule 16(b) discovery obligations.

See United States v. Holden, 2015 WL 1514569, at *2–*5 (D. Or. March 19, 2015) (construing

the term “case-in chief at trial” in Rule 16(b) to refer to the purpose for which the defendant

intends to use the evidence at trial rather than in a strictly temporal sense (i.e., the period of trial

after the government rests)). This Court agrees with Judge Brown’s analysis in Holden that the

purpose for which the defendant intends to use the evidence controls its discovery obligation

under Rule 16(b).

        This Court further ordered that the Government present a list of the witnesses they intend

to call 21 days before trial. Pursuant to United States v. Hicks, 103 F.3d 837, 841 (9th Cir. 1996)

overruled in part by United States v. W.R. Grace, 526 F.3d 499 (9th Cir. 2008) (en banc), the

defense will not be required to disclose its witness list before trial. However, the defense’s

witness list must be disclosed at voir dire.

B. Motion for Production of Grand Jury Transcripts

        Millegan moves for the production of transcripts of “the instructions to the grand jury

related to the elements of the charged offenses and communications between the grand jury and

the Government that relate to the grand jury’s power to subpoena witnesses and seek additional

evidence.” ECF 31 at 32. The Government objects. ECF 34. At the hearing, the Government

indicated that it did not object to this Court conducting an in camera review of the transcripts.
PAGE 3 – OPINION AND ORDER
However, because this Court finds that Millegan has not demonstrated a particularized need for

the transcripts, it declines to conduct an in camera review or to order production of the

transcripts.

        “[T]he proper functioning of our grand jury system depends upon the secrecy of grand

jury proceedings.” Douglas Oil Co. of Calif. v. Petrol Stops Nw., 441 U.S. 211, 218 (1979)

(citations omitted). Statements made by government attorneys before a grand jury may not be

disclosed except in conformity with one of the exceptions to Fed R. Crim. P. 6(e). Rule

6(e)(3)(E) states that “[t]he court may authorize disclosure—at a time, in a manner, and subject

to any other conditions that it directs—of a grand jury matter… at the request of a defendant who

shows that a ground may exist to dismiss the indictment because of a matter that occurred before

the grand jury.”

        A court may permit disclosure of materials from grand jury proceedings under Rule 6(e)

only when the requesting party demonstrates a “particularized need” which outweighs the need

for continued secrecy. United States v. Fischbach and Moore, Inc., 776 F.2d 839, 845–46 (9th

Cir. 1985). The “particularized need” cannot be merely speculative, and the requested disclosure

must be narrowly tailored to meet the need. United States v. Ferreboeuf, 632 F.2d 832, 835 (9th

Cir. 1980); Douglas Oil Co., 441 U.S. at 219–22.

        Millegan argues that the grand jury instructions may reveal grounds for a motion to

dismiss the indictment, making disclosure necessary to avoid a possible injustice in his

proceedings. ECF 31 at 16–31. However, Millegan has failed to demonstrate how securing the

instruction transcripts would further any future motion to dismiss the indictment.

        An indictment may not be attacked based on the sufficiency of the evidence underlying it.

United States v. Jensen, 93 F.3d 667, 669 (9th Cir. 1996). “An indictment returned by a legally



PAGE 4 – OPINION AND ORDER
constituted and unbiased grand jury . . . if valid on its face, is enough to call for trial of the

charge on the merits.” Costello v. United States, 350 U.S. 359, 363 (1956). “Consistent with this

approach, district courts generally may not look behind an indictment before trial.” United States

v. Hickey, 367 F.3d 888, 894 (9th Cir. 2004). An indictment that is valid on its face will not be

dismissed “absent a showing that the government flagrantly manipulated, overreached, or

deceived the [grand] jury.” United States v. DeLuca, 692 F.2d 1277, 1280 (9th Cir. 1982) (even

“incomplete evidence before the grand jury [does not] detract from the resulting indictment.”);

see also Midland Asphalt Corp. v. United States, 489 U.S. 794, 802 (1989) (“Only a defect so

fundamental that it causes the grand jury no longer to be a grand jury, or the indictment no

longer to be an indictment, gives rise to the constitutional right not to be tried.”).

        Accordingly, if Millegan files a motion to dismiss the indictment, he will be limited to

attacking the facial validity of the indictment unless he can show that the government flagrantly

manipulated, overreached, or deceived the grand jury. In other words, unless the Government

engaged in “flagrant” misconduct which undermined the integrity of the entire grand jury

process, the grand jury transcripts will not be considered by the Court in Millegan’s motion.

        Nevertheless, Millegan argues that he has demonstrated a particularized need for the

transcripts of the grand jury instructions. Millegan points to previously produced portions of the

grand jury transcripts which reveal that prosecutors read witness testimony from a prior

proceeding to the grand jurors and occasionally skipped portions of the testimony in the interest

of time. ECF 31 at 18–31. Millegan argues that this practice, combined with the fact that the

indictment does not include the element of willfulness in the churning counts, suggests that

prosecutors may have misled the grand jury during the proceedings. Id. This Court finds that this

speculative argument does not demonstrate a particularized need for the transcripts.



PAGE 5 – OPINION AND ORDER
       A presumption of regularity attaches to all aspects of grand jury proceedings. Hamling v.

United States, 418 U.S. 87, 139-140 (1974); In Re Grand Jury Proceedings, 801 F.2d 1164, 1170

(9th Cir. 1986). Prosecutors reading portions of prior witness testimony to the grand jurors and

skipping some portions in the interest of time is not indicative of an attempt to flagrantly

manipulate or deceive the grand jury. To order production based on this alone would allow

Millegan to “engage in a fishing expedition in hopes of uncovering an impropriety or defect in

the proceeding where he has no basis to conclude that an impropriety or defect exists.” United

States v. Faltine, 2014 WL 4370811, at *5 (E.D.N.Y. Sept. 2, 2014) (citations omitted). If

Millegan wishes to challenge the indictment on the grounds that it failed to allege the mens rea

element of the churning counts, he may do so using the face of indictment itself in a motion to

dismiss. Therefore, this Court finds that Millegan has failed to demonstrate a particularized need

for the grand jury material he seeks.

       At the hearing on June 2, defense counsel argued that Millegan is entitled to the

Government’s instructions to the grand jury even absent a showing of particularized need

because such materials are not protected by Rule 6(e)’s presumption of secrecy. This Court

allowed supplemental briefing on this issue from both parties. ECF 47; ECF 49. In his

supplemental briefing, Millegan points to four cases.1 ECF 47. None of the four cases support

Millegan’s position that the transcript of the U.S. Attorney’s Office’s empanelment orientation of

his grand jury is unprotected by Rule 6(e).




       1
        United States v. Alter, 482 F.2d 1016, 1029 n.21 (9th Cir. 1973); United States v. Jack,
No. CR S-07-0266 FCD, 2009 WL 435124, at *4 (E.D. Cal. Feb. 20, 2009); United States v.
Marcucci, 299 F.3d 1156, 1159 (9th Cir. 2002); United States v. Diaz, 236 F.R.D. 470, 477–78
(N.D. Cal. 2006).

PAGE 6 – OPINION AND ORDER
          Millegan’s first three cases, Alter, Jack, and Marcucci, all address whether a court’s

charge and instructions to the grand jury are protected by the presumption of grand jury secrecy.

482 F.2d at 1029 n.21; 2009 WL 435124, at *4; 299 F.3d at 1159. These cases do not stand for

the proposition that transcripts of the U.S. Attorney’s Office’s empanelment orientation are free

from the protections of Rule 6(e).

          Millegan’s final case, Diaz, also does not hold that orientation instructions given by

prosecutors always fall outside the bounds of Rule 6(e). The defendants in Diaz filed two

motions, one to gain “access to grand jury ministerial records describing the procedural aspects

of the grand jury investigation,” and one for discovery of jury-composition information. 236

F.R.D. at 474–75. The motion for access to grand jury ministerial records included a request for

“all instructions given to any grand jury that heard evidence in the instant matter.” Id. at 474. The

motion for discovery of jury-composition information included a request for “[a]ll directives,

instructions, handouts, or information provided to grand jurors concerning their duties as grand

jurors, their attendance and manner of deliberation.” Id. at 475. The district court ordered the

disclosure of these ministerial records, in part because the government did not object and in part

because they “would not reveal the substance or essence of the grand jury proceedings.” Id. at

477–78. Here, the Government objects to disclosure and argues that its instructions to the grand

jurors are an essential part of the grand jury proceedings. Absent stronger authority

demonstrating that the U.S. Attorney’s Office’s empanelment orientation to a grand jury lies

outside of Rule 6(e)’s presumption of secrecy, this Court declines to find that Millegan is entitled

to production of these records without showing particularized need.

          Therefore, Millegan’s motion to for production of grand jury transcripts, ECF 31, is

denied.



PAGE 7 – OPINION AND ORDER
C. Motion to Sever

       Millegan moves to sever Count 13, tax evasion, from the 12 counts of investment account

churning. ECF 32. The Government opposes. ECF 36.

       Fed. R. Crim. P. 8(a) requires that separate counts charged in the same indictment (1) be

of the same or similar character; (2) be based on the same act or transaction; or (3) constitute

parts of a common scheme or plan. A court determines whether joinder is proper based solely on

the allegations in the indictment. United States v. Jawara, 474 F.3d 565, 572 (9th Cir. 2007).

Courts typically construe Fed. R. Crim. P. 8 in favor of joinder. Id. at 573. However, a court that

concludes joinder was appropriate may nevertheless order separate trials on counts if joinder of

offenses would prejudice a defendant. Fed. R. Crim. P. 14(a).

       This Court finds that Count 13 and the 12 counts of investment account churning were

properly joined under Rule 8(a) as “based on the same act or transaction.” However, because this

Court finds that joinder of Count 13 risks substantial prejudice to Millegan and does little to

promote judicial economy, the motion to sever is granted.

       Whether offenses joined in an indictment are based on the same act or transaction under

Rule 8(a) “turns on the degree to which they are related.” United States v. Satterfield, 548 F.2d

1341, 1344 (9th Cir. 1977). The term transaction “is interpreted flexibly.” United States v.

Vasquez-Velasco, 15 F.3d 833, 843 (9th Cir. 1994) (interpreting Fed. Crim. R. P. 8(b), which

applies to joinder of two or more defendants in the same indictment); see also United States v.

Walton, No. 2:12-cr-00311-APG-PAL, 2013 WL 6409875, at *4 (D. Nev. Dec. 6, 2013)

(applying the reasoning of Vasquez-Velasco regarding joinder of defendants to joinder of

offenses). Counts are based on the same act or transaction if there is a “logical relationship

between the transactions,” which “is typically shown by the existence of a common plan,



PAGE 8 – OPINION AND ORDER
scheme, or conspiracy.” Vasquez-Velasco, 15 F.3d at 843–44 (internal citations and quotation

marks omitted).

       Here, while the connection between Count 13 and the 12 counts of investment account

churning is somewhat tenuous, there is sufficient factual overlap to meet the flexible standard for

joinder under Rule 8(a). The counts of investment account churning in the indictment are based

on allegations that Millegan traded the accounts of 12 of his clients excessively in order to earn

commission money. ECF 2 at 4–5. These counts are alleged to have occurred between 2012 and

2017. Id. Count 13, the tax evasion count, alleges that although Millegan reported his income to

the IRS, he intentionally evaded payment of the taxes he owed both by moving income to bank

accounts not disclosed to the IRS and by moving funds from his brokerage firm to another

company he controlled. Id. at 5–9. This conduct is alleged to have occurred between 2009 and

2016. The commission money Millegan allegedly earned through unlawful churning was

included in the funds he allegedly moved to non-disclosed bank accounts and another company

to evade tax payments. Given the overlapping funds and the presumption in favor of joinder, this

Court finds that there is a logical relationship between Count 13 and the churning accounts such

that they can be properly joined under Rule 8(a) as “based on the same act or transaction.”

       However, although the counts were properly joined, this Court finds that joinder risks

substantial prejudice to Millegan and does little to promote judicial economy. “The district court

has wide discretion in ruling on a severance motion.” United States v. O’Neal, 834 F2d 862, 866

(9th Cir. 1987). “In this circuit, the proper test is ‘whether joinder was so prejudicial to a

defendant that it outweighs the dominant concern with judicial economy.’” Id. (citing United

States v. Burgess, 791 F.2d 676, 678 (9th Cir. 1986)). A defendant can establish prejudice by

demonstrating one of three factors: “(1) he may become embarrassed or confounded in



PAGE 9 – OPINION AND ORDER
presenting separate defenses; (2) the jury may use the evidence of one of the crimes charged to

infer a criminal disposition on the part of the defendant from which is found his guilt of the other

crime or crimes charged; or (3) the jury may cumulate the evidence of the various crimes

charged and find guilt when, if considered separately, it would not so find.” United States v.

Johnson, 820 F.2d 1065, 1070 (9th Cir. 1987) (quoting Drew v. United States, 331 F.2d 85, 88

(D.C. Cir. 1964)).

       This Court finds that there is a risk that the jury may cumulate the evidence between the

tax evasion count and the churning counts. In order to prove the tax evasion charge, the

Government will likely need to introduce IRS documents, communications between Millegan

and the IRS, financial documents related to Millegan’s two companies, and bank account

statements. ECF 32 at 5. In contrast, evidence used to prove churning typically consists of expert

testimony and client account statements. See, e.g., Shad v. Dean Witter Reynolds, Inc., 799 F.2d

525, 530 (9th Cir. 1986) (concluding in the context of a civil case that “[t]he wisdom of

introducing expert testimony regarding indications of churning is unquestioned . . . [and that]

introduction of expert opinion on churning is essential.”).

       The Ninth Circuit recognizes that joinder can prejudice a defendant where otherwise

inadmissible proof of one offense becomes admissible through a joined offense. United States v.

Ragghianti, 527 F.2d 586, 587 (9th Cir. 1975). Here, because the alleged conduct giving rise to

the tax evasion charge is largely distinct from that which forms the basis of the churning counts,

the expert testimony on the churning counts, which will likely involve technical explanations of

statistical analyses, would be inadmissible on the tax evasion count. Additionally, the

government could request that the victims of the alleged churning testify as to their financial

background and investment objectives. See, e.g., Follansbee v. Davis, Skaggs & Co., Inc., 681



PAGE 10 – OPINION AND ORDER
F.2d 673, 676 (9th Cir. 1982) (explaining that churning requires a showing that the defendant’s

trades went against the interests of the client). This type of victim testimony would also be

inadmissible on the tax evasion count and highly prejudicial. As a result, allowing the churning

counts to be tried with the tax evasion count could confuse the jury and result in prejudice to

Millegan. Johnson, 820 F.2d at 1071 (“When evidence concerning the other crime is limited or

not admissible, our primary concern is whether the jury can reasonably be expected to

‘compartmentalize the evidence’ so that evidence of one crime does not taint the jury’s

consideration of another crime” (quoting United States v. Douglass, 780 F.2d 1472, 1479 (9th

Cir. 1986))).

       Further, because the evidentiary overlap between the tax evasion count and the churning

counts will be minimal, keeping the tax evasion count joined will not result in greater judicial

efficiency. See United States v. Brashier, 548 F.2d 1315, 1324 (9th Cir. 1976) (“Rule 8 seeks to

obtain trial economy and efficiency.”). Because joinder risks substantial prejudice to Millegan

and does not promote efficiency, the motion to sever, ECF 32, is granted. The Government may

select which trial to pursue first, which will be immediately followed by the trial on the

remaining count(s).




PAGE 11 – OPINION AND ORDER
                                        CONCLUSION

       The Government’s motion to compel reciprocal discovery, ECF 29, is GRANTED

subject to the conditions discussed above, Millegan’s motion for production of grand jury

transcripts, ECF 31, is DENIED, and Millegan’s motion to sever Count 13 for a separate trial,

ECF 32, is GRANTED.

.

       IT IS SO ORDERED.

       DATED this 24th day of June, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 12 – OPINION AND ORDER
